DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 11, 18, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Edel US PAT 6,954,060).

With respect to claim 1, Edel discloses a method of measuring current through a coil comprising a plurality of coil windings (See coils [2] and [10] in figure 16 of Edel), comprising: using a current sensing resistor (See [R1] in figure 16 of Edel) to measure a current through a subset of the plurality of coil windings (See [2] in figure 16 of Edel); measuring a voltage drop across the current sensing resistor (See Col. 8, line 65-Col. 9, line 7 of Edel); and determining a fractional current and phase of the coil from the measured current and voltage (See Col. 8 line 51, - Col. 9 line 14 of Edel).
With respect to claims 2 and 11, Edel discloses the method of claim 1, wherein the coil is a secondary winding used in a wireless power transfer system comprising a rectifier that converts an alternating current on the secondary winding into a direct current for application to a load (See claim 1 of Edel in view of Col. 6, lines 29-35 of Edel).
With respect to claim 10, Edel discloses a current sensing device for measuring current through a coil comprising a plurality of coil windings (See coils [2] and [10] in figure 16 of Edel), comprising: a current sensing resistor (See [R1] in figure 16 of Edel) connected to a subset of the plurality of coil windings (See [2] in figure 16 of Edel) to measure current through the subset of the plurality of coil windings (See Col. 8, line 65-Col. 9, line 7 of Edel); a voltage sensor that measures a voltage drop across the current sensing resistor (See Col. 8, line 65-Col. 9, line 7 of Edel); and a processor that determines a fractional current and phase of the coil from the measured current and voltage (See Col. 8 line 51, - Col. 9 line 14 of Edel).
With respect to claim 18, Edel discloses the device of claim 10, wherein the coil windings comprise one of Litz wire, printed circuit board traces, and conductive filaments (See element [2] in figure 16 of Edel).
With respect to claim 19, Edel discloses the device of claim 10, wherein the coil windings are impedance matched and tightly coupled via mutual inductance with each other (See Col. 7, lines 26-35 of Edel).
With respect to claim 20, Edel discloses the device of claim 11, wherein the wireless power transfer system comprises one of an inductive system and a capacitively coupled system (See Col. 8, lines 35-50 of Edel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 5, 6, 7, 8, 9, 12, 14, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edel as applied to claim 2 above, and further in view of (Edel US PAT 6,522,517), hereinafter Edel" .

With respect to claims 3 and 12, Edel discloses the method of claim 2, but fails to disclose further comprising digitizing the measured voltage and providing the measured voltage to a rectifier controller that determines the fractional current and phase of the coil and controls the operation of the rectifier. However, Edel” does disclose digitizing the measured voltage and providing the measured voltage to a rectifier controller that determines the fractional current and phase of the coil and controls the operation of the rectifier (See Col. 39, lines 53-62 of Edel”). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Edel to include the method steps of Edel” because doing so ensures reliable and stable power output delivery. 
With respect to claims 5 and 14, the combination of Edel and Edel” discloses the method of claim 3, further comprising calculating a total current I through the secondary winding as I = {Sigma[(Vn/Rn/n)|}*m, where Vn is a measured voltage for each sampled secondary winding, Rn is a 
With respect to claims 6 and 15, the combination of Edel and Edel” discloses the method of claim 3, further comprising calculating a total current of the coil as I = n(V/Rz), where n is the number of coil windings of the coil, V is the measured voltage, and Rz is an impedance of the current sensing resistor (See Col. 11, lines 15-37 of Edel”).
With respect to claim 7, the combination of Edel and Edel” discloses the method of claim 1, but fails to disclose further comprising selecting the current sensing resistor to at least one of (a) limit inductance to prevent out-of-phase subtraction when measured current returns to the plurality of coil windings and (b) reduce impact of inductance while keeping heating and power loss to a minimum. However, Edel” does disclose further comprising selecting the current sensing resistor to at least one of (a) limit inductance to prevent out-of-phase subtraction when measured current returns to the plurality of coil windings and (b) reduce impact of inductance while keeping heating and power loss to a minimum (See Col. 10, lines 10-45 of Edel). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Edel to include the method steps of Edel” because doing so ensures precession current detection. 
With respect to claims 8 and 16,  Edel discloses the method of claim 2, but fails to disclose further comprising selecting the current sensing resistor to have a value R>>X, where X = 27 * L * f, where L is an inductance of the secondary winding, and f is a frequency of the alternating current on the secondary winding. However, Edel” does disclose further comprising selecting the current sensing resistor to have a value R>>X, where X = 27 * L * f, where L is an inductance of the secondary winding, and f is a frequency of the alternating current on the secondary winding (See Col. 28, lines 21-30 of Edel). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective 
With respect to claims 9 and 17, the combination of Edel and Edel” discloses the method of claim 8, wherein R >nX, where n is a number of coil windings of the coil (See Col. 8, lines 35-50 of Edel).
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the prior art of record neither shows nor suggests the combination of method steps further comprising calculating a total current I through the secondary winding as I = nV/sqrt(2R + 2pi * L * f), where n is the number of coil windings of the secondary winding, V is the measured voltage, R is a resistance of the current sensing resistor, L is an inductance of the secondary winding, and f is a frequency of the alternating current on the secondary winding.
With respect to claim 13, the prior art of record neither shows nor suggests the combination of structural elements wherein the processor determines a total current I through the secondary winding as I = nV/sqrt(2R + 2x * L * f), where nis a number of coil windings of the secondary winding, V is the measured voltage, R is a resistance of the current sensing resistor, L is an inductance of the secondary winding, and f is a frequency of the alternating current on the secondary winding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2020/0150154 discloses a current detecting circuit of power converter.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858